Citation Nr: 1736059	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  14-35 114A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant (Veteran) represented by:	South Carolina Division of 
		Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from June 1960 to June 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In June 2017, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing convened at the RO.  A transcript of the hearing has been included in the record.  The record consists entirely of electronic claims files and has been reviewed.     

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (advanced age is defined as 75 or more years of age).  


FINDINGS OF FACT

1.  The evidence is in equipoise on the issue of whether the Veteran incurred a bilateral hearing loss disability during service. 

2.  The evidence is in equipoise on the issue of whether the Veteran incurred tinnitus during service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016). 

2.  Tinnitus was incurred in service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. 
§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that he incurred hearing loss and tinnitus disabilities during service as the result of acoustic trauma he experienced from army infantry training.       

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  
38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  

Generally, in order to establish service connection, there must be (1)  evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.    

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disorders such as neurological disability, to include sensorineural hearing loss and tinnitus, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309(a)).

Under VA guidelines, hearing loss will be considered a disability for compensation purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

For the following reasons, service connection findings are warranted for bilateral hearing loss disability and for tinnitus:    

First, private and VA medical evidence dated throughout the appeal period (since June 2013) demonstrates that the Veteran currently has hearing loss and tinnitus disabilities.  This was most recently documented in an April 2014 VA audiological examination report of record.  This examiner referenced the Veteran as having tinnitus, and noted criteria that satisfied the requirements under 38 C.F.R. § 3.385.  Specifically, the examiner noted auditory thresholds higher than 40 in several frequencies, and noted speech recognition below 80 percent in each ear.  

Second, the evidence of record demonstrates that the Veteran was exposed during active duty to acoustic trauma while serving as a light weapons infantryman alongside armored vehicles such as tanks.  His service treatment records (STRs) do not contain a diagnosis of hearing loss disability or tinnitus.  Nevertheless, his personnel records, and several detailed lay assertions describing the nature of his duties and indicating the lack of hearing protection, establish that he was exposed to loud traumatic noises during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
     
Third, the evidence is in equipoise regarding whether the in-service noise exposure relates to current hearing loss and tinnitus.  See Alemany and Gilbert, both supra. 

On the one hand, the April 2014 VA examiner found it unlikely that hearing loss and tinnitus related to service.  In support of the opinion, the examiner noted that an audiogram conducted in April 1963 (just prior to discharge) indicated normal hearing.  Further, with regard to tinnitus, the examiner indicated an onset of the disorder 20 years after service discharge.  In an addendum opinion, the examiner reiterated her opinions, stating that, "[s]ince hearing was normal at the time of separation, acoustic trauma during military service is not a factor in the patient's current hearing impairment."  This examiner's opinions are of diminished probative value, however.  The absence of in-service evidence of a hearing disability is not fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As the absence of a diagnosed hearing disability is the sole premise of the examiner's opinions, the opinions are not persuasive.  Moreover, the opinions are further weakened by the fact that the examiner did not mention the Veteran's April 1963 discharge report of medical history.  In that report, the Veteran indicated that he had experienced a history of "ear, nose, or throat" trouble.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).    

Meanwhile, certain other evidence of record supports the Veteran's claims.  The record contains a supportive medical opinion from the Veteran's private treating otolaryngologist.  In a May 2013 report, the physician stated that "noise exposure on active duty completely accounts for his hearing loss."  The physician indicated that a recent "[a]udiogram is a textbook example of the damaging effects of loud noise on hearing."  The Board has also favorably considered lay statements submitted into evidence from family members.  See Jandreau, supra.  In statements received in June 2017, the Veteran's brother and sister attest to the Veteran's diminished hearing acuity when he returned home from active service, describing his loud talking, difficulty hearing others in normal settings, need for words to be repeated, and using the television at loud volumes.  

Lastly, the Veteran's testimony during the Board hearing is of probative value.  See Jandreau, supra.  The Veteran indicated that he noted "ear, nose, or throat" trouble in his discharge report of medical history because of hearing problems he had been experiencing during service as the result of weapons fire.  Further, he described a continuity of symptomatology since service for hearing loss and tinnitus.  He indicated that he has noticed ringing in his ears since active duty and has noticed - as his siblings described - diminished hearing acuity since active duty.  See Jandreau, supra.  
  
Based on the foregoing evidentiary background, the Board cannot find that a preponderance of the evidence is against the claims to service connection.  Rather, the evidence is in equipoise as to whether the hearing loss disability and tinnitus are related to service.  Therefore, it is appropriate to invoke VA's doctrine of reasonable doubt and to grant the claims.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.     


ORDER

Service connection for bilateral hearing loss disability is granted.  

Service connection for tinnitus is granted.  



____________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


